t c memo united_states tax_court cedar valley bird co llp six-d llp tax_matters_partner commissioner of internal revenue respondent cedar valley bird co six-d llp tax_matters_partner commissioner of internal revenue respondent petitioner v petitioner v docket nos filed date allen r davison ii pro_se douglas s polsky for respondent memorandum findings_of_fact and opinion paris judge these consolidated cases are partnership-level proceedings subject_to the unified_audit and litigation procedures of the tax equity and fiscal responsibility act of pub_l_no sec_402 stat pincite in two separate notices of final_partnership_administrative_adjustment fpaa respondent adjusted the partnership items of cedar valley bird co llp cedar valley for tax_year sec_2002 and by inter alia adjusting gross_receipts disallowing deductions for consulting fees contract expenses and cost_of_goods_sold and recharacterizing cedar valley’s income accordingly these adjustments stem largely from cedar valley’s failure to properly substantiate the income and expenses reported on its partnership returns for the years at issue as required by sec_6001 thus after concessions the primary issue for decision is whether cedar valley properly reported its income and expenses for and respondent’s adjustments included computational adjustments that are not directly in dispute unless otherwise indicated all section references are to the internal_revenue_code_of_1986 code in effect for the years at issue and all rule references are to the tax_court rules_of_practice and procedure petitioner concedes respondent’s disallowance of a deduction of dollar_figure for consulting expenses reported in on brief petitioner also argued that cedar valley is a separate tax entity with business_purpose and economic_substance that properly elected the accrual_method of accounting respondent however has not challenged cedar valley’s tax status or its method_of_accounting and they are therefore not at issue findings_of_fact some of the facts have been stipulated and the stipulation of facts and the exhibits attached thereto are incorporated herein by this reference cedar valley is an iowa limited_liability partnership and at the time the petition was filed cedar valley’s principal_place_of_business was in iowa six-d llp six-d a kansas partnership is cedar valley’s tax_matters_partner and the petitioner in these cases allen r davison ii a certified_public_accountant and tax attorney created cedar valley in and was a partner in cedar valley with six-d according to cedar valley’s form_1065 u s return of partnership income cedar valley started business on date davison filed cedar valley’s organizational document a statement of qualification for a limited_liability partnership with the iowa secretary of state on date six-d is a general_partnership organized in kansas but no filing was made with the kansas secretary of state or with any other secretary of state of any other state in the united_states to elect limited_liability during the years at issue six-d had the following partners davison and his wife as cotrustees of the sharon l davison living_trust owned a interest in six-d davison in his individual capacity owned a interest in six-d and davison and his wife’s four children each owned a interest in six-d even though davison’s children had ownership interests in six-d davison and his wife reported of six- d’s flowthrough amounts on their personal return during the years at issue davison in his individual capacity also had an ownership_interest in fremont farms of iowa fremont farms and cedar valley egg farm cv egg farm which are egg production companies davison was a owner and manager of cv egg farm and a owner of fremont farms when the egg production companies needed money to finance their operations davison created a financing_arrangement between his clients and the companies pursuant to this arrangement davison’s clients would lend money to the egg production companies in exchange for repayment of their loans plus a guaranteed rate of return davison in his capacity as an attorney for petitioner filed petitions with the court and originally represented petitioner as its legal counsel however in order to avoid certain conflicts of interest davison filed a motion to withdraw as attorney of record on date and filed a supplement to his motion on date before trial the court granted davison’s motion to withdraw as attorney of record as supplemented at trial davison represented petitioner in his capacity as the cotrustee of his wife’s trust the tax_matters_partner of six-d and in his capacity as a owner of six-d davison advised his clients to claim that they were farmers purchasing layer hens and as such they could deduct the full amount of their loans plus farming-related deductions davison relied on revrul_60_191 1960_1_cb_78 which provides that farmers employing the cash_method_of_accounting may deduct the cost of baby chicks and egg-laying hens in the year of payment continued davison in his legal capacity as an attorney for his clients see united_states v davison no 08-0120-cv-w-gaf w d mo date order granting preliminary injunction drafted the contracts flock contracts between his clients and the egg production companies and cedar valley served as a third- party broker cedar valley was not a party to the flock contracts or to any broker or loan guaranty agreement with davison’s clients or the egg production companies in some cases however cedar valley entered into an assignment and purchase agreement with davison’s clients purchasing their rights in the flock contracts at trial davison testified that cedar valley did not claim any ownership_interest in the layer hens or in any related flowthrough income and expenses cedar valley received a commission for arranging the flock loan transactions while some of davison’s clients lent money directly to the egg production companies the egg production companies repaid the loans plus continued therefor provided such method is consistently followed and clearly reflects income the revenue_ruling however applies only to farmers within the meaning of the code and davison’s clients who were never involved in farming did not meet this definition see united_states v davison no 08-0120-cv-w- gaf w d mo date order granting preliminary injunction at trial davison claimed that cedar valley transferred the commission to six-d enterprises inc six-d inc one of davison’s entities six-d inc however did not have a bank account and davison could not otherwise substantiate his claim interest of about through cedar valley the egg production companies repaid some of the loans before the hens’ cycle of egg production ended or before the hens became spent on its partnership returns for the years at issue cedar valley reported income and expenses related to its loan brokering activities using an accrual_method of accounting cedar valley reported the following amounts for and year gross_receipts cost_of_goods_sold deductions dollar_figure big_number big_number dollar_figure big_number big_number dollar_figure big_number big_number ordinary_income or loss dollar_figure big_number big_number cedar valley’s deductions included inter alia for dollar_figure of consulting fees for dollar_figure of consulting fees and for dollar_figure of consulting fees dollar_figure of contract expenses and dollar_figure of miscellaneous spent is an industry term that means the end of a hen’s egg production cycle a hen’s egg production cycle is significant for accounting_method purposes farmers who sell eggs commercially generally keep their laying hens only one year after they start producing eggs thus these hens are held_for_sale in addition to being held for the production of eggs revrul_60_191 supra provides that farmers who use the cash_method_of_accounting may deduct the cost of hens and baby chicks purchased for egg-laying or for raising and sale in the year of payment expenses the consulting fees which davison later claimed were contract expenses were purportedly paid to davison in his legal capacity as an attorney for his clients during respondent’s audit examination for cedar valley’ sec_2002 and tax years davison provided respondent’s revenue_agent with a one-page handwritten summary for each year at issue to support cedar valley’s reported income and expenses davison prepared the one-page summaries and listed total_amounts for items such as cedar valley’s income gross_receipts dividend and interest_income flock contracts cost of sales and fees without any additional details davison did not provide the revenue_agent with any additional books_and_records during audit consequently the revenue_agent issued various third-party summonses and determined that cedar valley maintained a working_capital management account at merrill lynch through the summons process the revenue_agent obtained cedar valley’s bank account statements the revenue_agent conducted a bank_deposits analysis by which he examined all of the transactions deposits and disbursements occurring in the accounts for the years at issue he identified cedar valley’s interest_income loan fees bank charges and dividends he also identified cedar valley’s checks to cv egg farm freemont farms and iowa quality pullets and marked them as purchases the revenue_agent could not however identify every transaction listed in cedar valley’s account statements and marked the unidentified transactions as other unknown in addition to cedar valley’s bank account statements the revenue_agent obtained tax reporting statements issued to cedar valley for the years at issue reporting taxable dividend and interest_income forms 1099-misc miscellaneous income issued to cedar valley from cv egg farm for and and copies of flock contracts from some of davison’s clients on date respondent issued to petitioner an fpaa for tax_year and on date respondent issued to petitioner an fpaa for tax years and respondent included a form 870-pt agreement for partnership items and partnership level determinations as to penalties additions to tax and additional_amounts with each fpaa the forms 870-pt made the following adjustments to cedar valley’ sec_2002 and returns at trial the revenue_agent testified that he contacted davison’s clients to obtain copies of their flock contracts he could not obtain the other flock contracts from the bookkeeper of cv egg farm because davison was the manager of cv egg farm and kept all of the copies of the flock contracts davison did not provide copies of the flock contracts during discovery or at trial year adjustments to gross_receipts adjustments to cost_of_goods_sold adjustments to expenses total adjustments to ordinary_income dollar_figure big_number dollar_figure big_number dollar_figure big_number big_number dollar_figure big_number big_number the adjusted expenses included for dollar_figure of consulting fees less a deduction for dollar_figure of bank charges for dollar_figure of consulting fees and for dollar_figure of consulting fees dollar_figure of contract expenses and dollar_figure of bank charges the forms 870-pt also adjusted cedar valley’s portfolio_income to include additional taxable interest of dollar_figure dollar_figure and dollar_figure for and respectively additionally on the forms 870-pt respondent determined that cedar valley’s corrected income constituted net_earnings_from_self-employment to petitioner that would flow through to petitioner’s individual partners according to their distributive shares respondent adjusted cedar valley’s gross_receipts using the revenue agent’s bank_deposits analysis of cedar valley’s bank accounts for and respondent adjusted cedar valley’s gross_receipts to include commission income of dollar_figure and dollar_figure respectively and determined that cedar valley did not have cost_of_goods_sold respondent did not adjust cedar valley’s gross receipts and cost_of_goods_sold for with respect to cedar valley’s expenses respondent disallowed all unsubstantiated expenses and determined that cedar valley did not incur the consulting and contract expenses claimed for the years at issue petitioner timely filed petitions with the court seeking readjustment of cedar valley’s partnership itemsdollar_figure respondent has not explained why he did not adjust cedar valley’s gross_receipts and cost_of_goods_sold for at trial the revenue_agent testified that he did not find evidence of any sales income for the years at issue he explained that cedar valley’s bank_deposits consisted of money lent by davison’s clients to cv egg farm and freemont farms the revenue_agent also testified that the only evidence of cedar valley’s cost of goods is its checks issued to iowa quality pullets for flock purchases in even though cedar valley issued the checks it was not clear that cedar valley was the actual purchaser nonetheless it seems that the revenue_agent attributed cedar valley’s flock purchases and any related gross_receipts to cedar valley’s cost_of_goods_sold and gross_receipts for which respondent left unadjusted after petitioner began its court proceedings in the u s department of justice filed a civil injunction action against davison in the u s district_court for the western district of missouri the civil injunction action sought to enjoin davison from giving federal tax_advice and selling fraudulent tax_shelters including sham flock contract arrangements involving cedar valley on date the district_court filed an injunction against davison and on date the court_of_appeals for the eighth circuit affirmed the injunction with one exception not relevant to these cases 407_fedappx_997 8th cir the district_court issued an unpublished amended injunction on date in reaching its decision the district_court found inter alia that the flock contracts cedar valley used were sham contracts and instead cedar valley operated as a third-party broker for the loan transactions between davison’s clients and the egg production companies united_states v davison no 08-0120-cv-w-gaf w d mo date order granting preliminary continued i burden_of_proof opinion generally the commissioner’s adjustments in an fpaa are presumed correct and the taxpayer bears the burden of proving that the adjustments are incorrect see rule a 290_us_111 see also 107_tc_94 petitioner bears the burden of proving respondent’s determinations in the fpaa are erroneous clovis i v commissioner 88_tc_980 an fpaa is the functional equivalent of a notice_of_deficiency in unreported income cases however the presumption of correctness that attaches to the commissioner’s determinations requires the commissioner to establish some evidentiary foundation connecting the taxpayer with the income- producing activity see 975_f2d_534 8th cir aff’g in part rev’g in part tcmemo_1991_140 or demonstrating that the taxpayer actually received unreported income see 680_f2d_1268 9th cir with respect to cedar valley’s unreported income adjustments for the years at issue the parties agree that cedar valley continued injunction received income from its involvement in the flock contracts their disagreement however pertains to cedar valley’s role in the flock loan transactions and whether cedar valley’s role as a third-party loan intermediary generated additional income and expenses that were not recorded in cedar valley’s bank records thus respondent has demonstrated a link between cedar valley and the tax-producing income and respondent is entitled to the usual presumption of correctness under sec_7491 the burden_of_proof may shift to the commissioner if the taxpayer produces credible_evidence with respect to any relevant factual issue and satisfies the requirements of sec_7491 sec_7491 requires a taxpayer to demonstrate that he complied with requirements under the code to substantiate any item maintained all records required under the code and cooperated with reasonable requests by the secretary for witnesses information documents meetings and interviews see also 116_tc_438 the burden is on the taxpayer to show that he satisfied these requirements see richardson v commissioner tcmemo_2005_143 at trial davison made an oral motion to shift the burden_of_proof to respondent the issue in these cases is primarily whether cedar valley properly see infra pp reported its income and expenses from its loan intermediary activities petitioner however failed to produce any credible_evidence that cedar valley properly reported its income and expenses in fact petitioner did not maintain books_and_records that support cedar valley’s reported income and expenses and when asked to provide supporting documents petitioner did not cooperate therefore petitioner did not comply with the substantiation requirements of sec_7491 and it did not maintain all required records or cooperate with respondent’s reasonable requests as required by sec_7491 the court therefore determined that petitioner did not satisfy the requirements of sec_7491 and on date entered a written order denying petitioner’s oral motion to shift the burden_of_proof in its briefs petitioner again claims that the burden_of_proof has shifted to respondent this claim is likewise denied for the reasons described above and the burden_of_proof remains on petitioner ii adjustments of partnership items a gross_receipts and income adjustments respondent adjusted cedar valley’s gross_receipts for and to include commission income of dollar_figure and dollar_figure respectively respondent also determined that cedar valley had additional interest_income for each of the years at issue under sec_6001 taxpayers must maintain sufficient books_and_records establishing the correct computation of their taxable_income if a taxpayer fails to maintain adequate books_and_records the commissioner may determine the taxpayer’s income by any method that clearly reflects income sec_446 see also 92_tc_661 the commissioner’s reconstruction of a taxpayer’s income need only be reasonable in light of all surrounding facts and circumstances petzoldt v commissioner t c pincite the only records documenting cedar valley’s reported income were a one- page handwritten document prepared by davison for each year at issue bank account statements interest and dividend tax reporting statements and forms 1099-misc respondent could not tie cedar valley’s reported income to its bank account statements in addition the one-page summaries which davison used to prepare cedar valley’s returns did not correspond to the income reflected in cedar valley’s third-party records or provide any details regarding the sources and at trial the revenue_agent testified that in his review of the deposits and checks issued from cedar valley’s merrill lynch account he could not reconcile anything to the gross_receipts and cost_of_goods_sold amounts reported on the returns amounts of cedar valley’s income accordingly cedar valley did not maintain sufficient books_and_records and respondent was entitled to reconstruct cedar valley’s taxable_income using a reasonable method respondent reconstructed cedar valley’s taxable_income using inter alia bank account statements and information provided by the bookkeeper for cv egg farm and davison’s clients from these sources respondent determined that cedar valley received two types of income additional interest_income of dollar_figure dollar_figure and dollar_figure in and respectively from cv egg farm and commission income of dollar_figure and dollar_figure in and respectively from loans made to cv egg farm and fremont farms respondent adjusted cedar valley’s gross_receipts and portfolio_income accordingly except for the one-page summaries petitioner did not offer any evidence to show that respondent’s adjustments were incorrect rather petitioner relies solely on davison’s testimony that cedar valley’s taxable_income was accurately recorded in the one-page summary he prepared for each year at issue although davison claims that cedar valley eventually paid the commission to six-d inc there is no written_agreement between cedar valley and six-d inc and six-d inc did not have a bank account or other records to corroborate davison’s claim indeed according to cedar valley’s bank records davison and not six-d inc probably received any commission income which cedar valley transferred to inter alia davison’s country club investment broker and merrill lynch account at trial davison testified that the one-page summaries differ from cedar valley’s bank account statements and other records because not all of the flock loan transactions ran through cedar valley’s bank account according to davison the flock loan transactions did not show up on cedar valley’s bank account statements and instead were recorded in his one-page summaries using the accrual_method of accounting using the accrual_method of accounting davison claimed that cedar valley generated income and incurred corresponding liabilities by guaranteeing to repay the flock loans petitioner did not provide any evidence that cedar valley guaranteed the loans between davison’s clients and the egg production companies except for certain assignment and purchase agreements with some of davison’s clients cedar valley was not a party to the flock contracts or to any other agreement with davison’s clients or the egg production companies furthermore there were no written guaranties from davison or cedar valley nor was there any evidence of cedar valley’s liability under a guaranty because of default by the egg production companies thus davison’s testimony regarding cedar valley’s purported guaranty of the flock loan transaction is self-serving and uncorroborated and is therefore insufficient to establish that cedar valley properly reported its taxable_income and expenses for the years at issue see eg 87_tc_74 holding that the court is not required to accept a party’s self-serving testimony that is uncorroborated by persuasive evidence moreover to the extent cedar valley included in its gross_receipts the loan amounts that passed through cedar valley from davison’s clients to the egg production companies the loans are not income to cedar valley generally a taxpayer need not treat as income moneys which he did not receive under a claim of right which were not his to keep and which he was required to transmit to someone else as a mere conduit 56_tc_530 aff’d 492_f2d_286 7th cir thus money a taxpayer receives in his or her capacity as a fiduciary or agent does not constitute income to that taxpayer 84_tc_120 at trial the revenue_agent testified that the deposits in cedar valley’s bank account were money that was loaned from persons who were clients of mr davison loaned to cedar valley egg farm and freemont farms of iowa through the cedar valley bird company bank account cedar valley took its commission from the loan amounts deposited in its account according to davison cedar valley would collect the loan amounts in its bank account and after deducting cedar valley’s commission would transfer the loan amounts to the egg production companies therefore cedar valley did not have control_over the loan amounts deposited in its bank account but rather was obligated to transfer the loan amounts to the egg production companies cf 23_tc_1073 thus the loan amounts deposited in cedar valley’s bank account did not constitute income to cedar valley except for any commission income allocated to cedar valley accordingly respondent properly adjusted cedar valley’s gross_receipts for and to exclude loan amounts deposited in its bank account petitioner did not address the interest and commission income adjustments accordingly respondent properly adjusted cedar valley’s gross_receipts and increased its interest_income in the amounts stated in the fpaas b cost_of_goods_sold and business_expenses respondent determined that cedar valley did not have costs of goods sold for and respondent also determined that cedar valley was not entitled to deduct consulting expenses for the years at issue and a contract expense and a bank charge for at trial davison testified that petitioner conceded the consulting expense for davison further testified that the consulting expenses for and should be contract expenses sec_162 allows a deduction for ordinary and necessary expenses paid_or_incurred by a taxpayer in carrying_on_a_trade_or_business deductions are a matter of legislative grace and taxpayers bear the burden of proving that they are entitled to any deductions claimed see 503_us_79 292_us_435 taxpayers must maintain sufficient records to establish the amounts of allowable deductions and to enable the commissioner to determine the taxpayers’ correct_tax liabilities see sec_6001 112_tc_183 sec_1_6001-1 income_tax regs as discussed above cedar valley did not maintain sufficient records to substantiate its taxable_income and expenses for the years at issue instead petitioner relies on davison’s testimony that cedar valley’s liabilities were accurately recorded in the one-page summary he prepared for each year at issue according to davison cedar valley incurred its liabilities primarily by guaranteeing to repay the flock loans under the accrual_method of accounting and such liabilities would not otherwise appear in a bank_deposits analysis the one-page summaries however do not tie into cedar valley’s other records and davison’s self-serving testimony is insufficient to establish cedar valley’s deductible expenses similarly davison’s testimony regarding cedar davison did not specify whether cedar valley reported its liabilities from loan guaranties as a cost_of_goods_sold or contract expenses valley’s loan guaranties without further corroboration is insufficient to support any liabilities cedar valley allegedly incurred under the accrual_method of accounting cedar valley was not a party to the flock contracts or to any other contract with davison’s clients or the egg production companies furthermore petitioner did not provide any written guaranties from davison or cedar valley or any evidence of cedar valley’s liability under a guaranty because of default by the egg production companies any commitment by cedar valley to guarantee repayment of the loans plus a rate of return was oral and supported only by davison’s testimony accordingly since cedar valley had no legal_obligation to make any payment on the flock loans there was no basis for an expense deduction see 40_tc_543 accordingly respondent properly adjusted cedar valley’s cost_of_goods_sold and business_expense deductions and petitioner did not provide any reliable evidence to show that these adjustments were incorrect the court has considered the parties’ arguments and to the extent not addressed herein concludes that they are moot irrelevant or without merit to reflect the foregoing decisions will be entered for respondent
